Citation Nr: 9933708	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1940 to September 
1945, from November 1946 to January 1947, from January 1947 
to January 1950, from February 1950 to March 1953 and from 
April 1953 to February 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1. The immediate cause of the veteran's death was obstruction 
of the major bile ducts that was suspected to be due to 
malignancy; another significant condition contributing to 
death, but not resulting in the underlying cause of death 
was listed as diabetes mellitus.
 
2. At the time of his death, service connection was in effect 
for the postoperative residuals of a fracture of the right 
femur, rated 20 percent disabling and bilateral hearing 
loss, rated 10 percent disabling 
 
3. There is no causal or etiologic relationship demonstrated 
on the record between the liver disease and the veteran's 
period of active duty or any of the veteran's service-
connected disabilities.  
 
4. Material impairment of health or general debilitation as a 
result of the service-connected disabilities, alone or in 
combination thereof, is not demonstrated on the record as 
an actual factor in the veteran's death.  


CONCLUSION OF LAW

1. The appellant has not submitted evidence of a well-
grounded claim regarding service connection for liver 
disease or diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).
 
2. There is no plausible evidence that a disability of 
service origin caused, or materially or substantially 
contributed to, the veteran's death.  38 U.S.C.A. § 1310 
(West 1991), 38 C.F.R. § 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including a malignant tumor or diabetes mellitus, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service- connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for the postoperative residuals of a fracture of the 
right femur, rated 20 percent disabling and bilateral hearing 
loss, rated 10 percent disabling.  

The threshold question to be answered concerning this issue 
is whether or not the appellant has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not presented such a claim, the appeal 
must fail and there is no duty on the VA to assist in the 
development of the claim because such additional development 
would be futile.  Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The death certificate shows that the veteran died on 
September [redacted], 1993, at age 82 years.  The immediate cause 
of death was obstruction of the major bile ducts that was 
suspected to be due to malignancy; another significant 
condition contributing to death, but not resulting in the 
underlying cause of death was listed as diabetes mellitus.  
No autopsy was performed.

Review of the record shows that the veteran's death was the 
result of liver disease that was probably caused by 
malignancy.  The appellant has argued that the veteran was 
exposed to chemicals, mustard gas, and ionizing radiation 
during service.  Her main assertion is that extensive testing 
to ascertain the specific nature of the liver disease that 
ultimately took the veteran's life failed to disclose the 
cause of the disease.  Therefore, it is argued, that he must 
have been exposed to mustard gas or ionizing radiation during 
service.  However, as will be described, the record does not 
show that the veteran had a disease that caused or 
contributed to his death, which may be presumed to be due to 
exposure to mustard gas.  38 C.F.R. § 3.316.  Moreover, there 
is no evidence that he was exposed to ionizing radiation 
during service.  

The Board has reviewed both the veteran's service and post-
service medical records and is unable to conclude that any 
disorder that could be related to death was present until 
many years after the veteran's discharge from active duty.  
The earliest medical evidence of a liver disability dates 
from 1969.  He was admitted to the hospital in September of 
that year for an enlarged liver.  During hospitalization, 
liver function studies were normal and, because of the 
completely negative findings, and the disappearance of any 
discomfort, he was discharged with a final diagnosis of 
hepatomegaly, cause not determined.  Additional medical 
evidence does not show any other liver disease until the time 
proximate to the veteran's death.  Diabetes Mellitus was 
first noted of record in an April 1981 statement of Simone 
Brocato, M.D. who indicted that the veteran had received 
treatment for this disorder for several years.  The earliest 
manifestation of a carcinoma is shown in the medical records 
to have occurred in 1983.  At that time carcinoma of the 
prostate was found.  

Regarding the appellant's contention that the veteran was 
exposed to ionizing radiation during service, it should be 
emphasized that to be deemed well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where the only evidence 
supporting a claim is the appellant's own unsubstantiated 
contentions, the claim is not well grounded.  Clarkson v. 
Brown, 4 Vet. App. 565 (1993).  There is no evidence of 
record that the veteran was exposed to ionizing radiation 
during service.  Therefore, consideration of service 
connection on this basis is not warranted.  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran was service connected for the postoperative 
residuals of a fracture of the right femur and bilateral 
hearing loss.  There is no indication in the evidence of 
record that these disorders contributed to the cause of his 
death in any way.  In fact, the liver disease that led to his 
death, was so overwhelming that death was inevitable 
irrespective of these other disorders.  

There is no indication in the record that either the liver 
disease that caused death, or the diabetes mellitus that 
contributed thereto, was manifested during service or that it 
was related to service in any way.  Under these 
circumstances, the claim for service connection for the cause 
of the veteran's death is not considered to be plausible and 
must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of her claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

